Title: To Thomas Jefferson from Thomas Worthington, 18 September 1804
From: Worthington, Thomas
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Chilicothe Sepr 18th 1804
               
               Some time since I informed you that I expected Mr Baldwin district attorney for Ohio would resign that office & took the liberty of naming Mr William Creighton as his successor It is now certain Mr Baldwin will make his resignation as he is a candidate for our Assembly and must resign before the day of election If Sir you have no other character in view for that office besides Mr Creighton may I ask the favour of you to suspend the appointment untill I have the pleasure to write you again—Mr Creighton is now in Virga this with some other circumstances compels me to make this request 
               I have the honour to be with sincere wishes for your health & happiness
               Your Obt St
               
                  
                     T Worthington
                  
               
            